Citation Nr: 1647888	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-44 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected residuals of traumatic brain injury (TBI).

5.  Entitlement to an initial compensable evaluation for service-connected posttraumatic headaches and in excess of 30 percent from July 14, 2014.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1959 to January 1961.  He also had inactive duty for training (INACDUTRA) between December 1973 and December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2009, November 2011, June 2013, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Specifically, the Veteran disagreed with a June 2009 denial of service connection for a lumbar spine disability and an acquired psychiatric disorder.  He was provided with a Statement of the Case (SOC) in October 2010 and filed a Substantive Appeal in November 2010.  

The Veteran disagreed with a November 2011 decision that granted service connection for a TBI and assigned an initial evaluation of 40 percent disabling.  He was provided with an SOC in December 2013 and filed a Substantive Appeal in December 2013.  The Veteran disagreed with a June 2013 decision that denied entitlement to TDIU.  He was provided with an SOC in December 2013 and filed a Substantive the same month.  Finally, the Veteran disagreed with an August 2014 rating decision that granted an evaluation of 30 percent for his service-connected posttraumatic headaches effective July 14, 2014.  He was provided with an SOC in January 2016 and filed a Substantive Appeal in in February 2016.  

The United States Court of Appeals for Veterans Claims has held that when a claimant submits a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, in light of the record in the instant case, the Board has considered the Veteran's claim for all possible psychiatric disorders.  

The issues of service connection for an acquired psychiatric disorder, as well as, entitlement to increased ratings for residuals of traumatic brain injury and posttraumatic headaches, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2005 decision, the Board denied service connection for a low back disorder.

2.  The Veteran was notified of the December 2005 decision and his appellate rights; he did not file an appeal following the December 2005 Board decision.

3.  The evidence submitted since the Board decision in December 2005 related to the Veteran's claim for service connection for a low back disorder is relevant and probative of the issue on appeal. 

4.  The evidence is at least in equipoise that the Veteran's currently diagnosed lumbar spine degenerative disc disease is due to injury he incurred during a period of INACDUTRA.




CONCLUSIONS OF LAW

1.  The December 2005 Board decision denying service connection for a low back disorder is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease is related to his service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As a matter of law, a previously disallowed claim can be reopened upon the submission of new and material evidence.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007) (citing 38 U.S.C. §§ 5108, 7105(c)).   New and material evidence means evidence not previously submitted to agency decisionmakers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

In December 2005, the Board denied service connection for a low back disorder.  
The Veteran did not file an appeal following the December 2005 Board decision.  As reconsideration was neither sought nor granted, the decision became final.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).  
In essence, at the time of the prior denial, the Veteran claimed he incurred a low back disorder as a result of an April 1974 bus accident that occurred while he was on inactive duty for training and was traveling within New York State for training.  The Board denied service connection based on a finding that the service treatment records did not show treatment for a low back disorder.  Additionally, the Veteran was afforded a VA examination in March 2005 that contains an opinion that the Veteran's current lumbar spine disability was less likely than not incurred in service, to include as caused by the April 1974 accident.

The evidence the Veteran has submitted since the Board decision in December 2005 consists of lay statements that his lumbar spine disability began in service.  Additionally, the Board notes that the Veteran submitted a lay statement from his spouse.  As to a relationship between his current lumbar spine disability and an injury or disease in service, the Veteran submitted a supportive medical opinion from Dr. R.B, D.C dated March 2012.

The Board finds that the March 2012 opinion from Dr. R.B, D.C. is relevant and probative evidence and supports the Veteran's claim as to a prior evidentiary defect.  Accordingly, the Board finds this evidence is new and material and the claim is reopened.   See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1100, 20.1105 (2016).

Service Connection - Lumbar Spine

The Veteran's service treatment and service personnel records clearly show the Veteran was injured as a passenger of a bus that sustained a roll-over accident while traveling on orders during a period of INACDUTRA.  This incident was found to be in the line of duty.  See service personnel record dated April 1974.  

The Board notes the VA examination findings from the March 2005 and July 2012 were negative as to a relationship between the Veteran's service and any lumbar spine pathology.  In support of his claim, the Veteran submitted a medical opinion from Dr. R.B. that the Veteran's lumbar spine disability is due to his injuries in service, including the April 20, 1974 bus accident.  
Dr. R.B.'s opinion is based on an accurate factual premise and is accompanied by a detailed supporting rationale.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value); see also Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  
  
In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report observing symptoms of lumbar spine injury and pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided competent and credible statements regarding the April 1974 bus crash while on INACDUTRA that resulted in lumbar spine injury and pain; symptoms he can observe and attest to.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  The VA examination opinions and the March 2012 medical opinion from Dr. R.B. were supported by rationale and citation to the evidence of record.  Here, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current lumbar spine disability is related to his in-service injury.  

As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a lumbar spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

The application to reopen the claim for service connection for a lumbar spine disability is granted.

Service connection lumbar spine degenerative disc disease is granted.


REMAND

Service Connection - Psychiatric

The Veteran filed a claim for PTSD in March 2009.  As noted above, the Veteran's claim for service connection for PTSD has been interpreted to include all acquired psychiatric disorders.  Clemons, 23 Vet. App. at 1.  In that regard, the Board notes that the Veteran was found to have depressive disorder at both the October 2010 and July 2012 VA examinations; however, the etiology of his depressive disorder was not clearly delineated by either VA examiner.  These examinations specifically found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  See October 2010 and July 2012 VA examination reports.  

The Veteran submitted private psychiatric examination reports received in April 2009 and August 2016, noting diagnoses of PTSD; however, the private examiners' rationale as to how the Veteran met the diagnostic criteria for this diagnosis was not provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board notes that the private VA examination findings are directly contradicted by the findings from the VA examinations.  See private psychiatric examinations received in April 2009 and August 2016.
The Board finds there is insufficient competent medical evidence on file to make a decision on the claim, and a remand is required to obtain an additional VA examination and opinion to assess the nature and etiology of the Veteran's psychiatric disability.  Particularly in light of the findings of depressive symptoms across both the VA and private examinations, the Board finds that the Veteran's claim for an acquired psychiatric disorder reasonably encompasses a claim for depressive disorder.  

Increased Ratings -
TBI, Posttraumatic Stress Headaches, and
 TDIU

In light of the Veteran's contentions of being unable to obtain or maintain substantial gainful activity as a result of his service connected TBI and posttraumatic headaches, the Board finds that the Veteran has asserted worsening of his TBI and posttraumatic headaches disabilities since he was last examined by VA.  In that regard, the Board notes that the Veteran was last afforded a VA examinations to ascertain the severity of his TBI and posttraumatic headaches in in May 2013 and July 2014, respectively.  Given the record before the Board, VA examinations are warranted to ascertain the current severity of his service-connected TBI and posttraumatic headaches disabilities and these disabilities impact on the Veteran ability to obtain or maintain substantial gainful activity.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Finally, note 1 to DC 8045 provides that if the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Therefore, given the need for another examination to ascertain the severity of the Veteran's service-connected TBI residuals, on remand, the RO should ensure that the examiner considers, to the extent that it is possible, the delineation of symptoms attributable to the Veteran's TBI and posttraumatic headaches disabilities.  
The Board also notes that the Veteran's treatment records from the San Juan VA Medical center appear to be outstanding.   Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment and evaluation records, including records from the San Juan VA Medical Center and any other VA treatment location that the Veteran utilized.

2. After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

 The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. He or she should specifically indicate whether the Veteran has a depressive disorder and PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein. In so doing, he or she should discuss the significance, if any, of the gap in time between the Veteran's military service and diagnosis.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.
If there is a verified stressor, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an examination to determine the current severity of the Veteran's TBI and posttraumatic headache disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  To the extent that it is medically feasible, the examiner should delineate the manifestations of the Veteran's service-connected TBI and his posttraumatic headaches disabilities.  If the manifestations cannot be clearly separated, the examiner should so state.  

4.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    
A written copy of the report should be associated with the claims folder.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


